EXHIBIT 10.2 SERVICES AGREEMENT BETWEEN V2K INTERNATIONAL, INC. AND AMERIVON HOLDINGS LLC DATED JUNE 6, 2008 SERVICES AGREEMENT This Services Agreement (this “Agreement”) is made and entered into as of the day first written on the signature page hereof by and between V2K International, Inc., a Colorado corporation (the “Company”) and Amerivon Holdings LLC, a Nevada limited liability company (“Amerivon”). RECITALS A. The Company is engaged in the sale and distribution of window fashion treatments through independent franchisees and also to mass market, wholesale clubs and other retailers (the “Products”).The Company markets the Products under its own brands or co-branded with the manufacturer.The Company is also in the process of raising capital to fund its growth through the placement of its equity and debt securities. B. Amerivon will refer to the Company the distribution entities set forth on Exhibit A attached hereto(the “Distribution Prospects”) as amended from time to time for consideration as customers subject to the terms and conditions of this Agreement. C.The Company and Amerivon each desire to enter into this relationship for referrals to the Prospects subject to the terms and conditions as set forth herein. NOW, THEREFORE, in consideration of the foregoing, the mutual promises and covenants contained herein, and for other good and valuable consideration, their receipt and adequacy of which are hereby acknowledged, the parties hereby agree as follows. AGREEMENT 1.DEFINITIONS.Unless the context requires otherwise, the following underlined terms shall have the following respective meanings: 1.1Agreement.This Services Agreement. 1.2Asserted Liability.Any claim, demand, or circumstance that may result in an indemnified Loss, or the commencement or threatened commencement of any action, proceeding, or investigation that may result in an indemnified Loss. 1.3Audit.The audit of the Distributor Reports (as defined in Section 4.2 hereof) for purposes of determining the amount of fees to be paid to Amerivon pursuant to Section 4 hereof, as conducted by the Auditors in accordance with Generally Accepted Auditing Standards and special procedures to be mutually agreed upon by the parties. 1.4Audit Report.The written report of the Audit delivered by the Auditors. 1.5Auditors.A nationally- or regionally-based firm of independent certified public accountants reasonably acceptable to Amerivon (for this purpose, the Company’s current auditors, Seligson and Giannattasio, shall be acceptable to Amerivon) that shall conduct the Audit. 1.6Commencement Date.The date first written on the signature page hereof. 1.7Distributors.A Distribution Prospect through which Company sells the Products. 1.8Amerivon.Amerivon Holdings LLC, a Nevada limited liability company. 1.9Distribution Prospects.Those entities set forth on Exhibit A attached hereto, as amended or appended by the mutual written consent of the parties from time to time. 1.10Indemnified Party.Amerivon with respect to the indemnification provided by Section 7.1 hereof, and the Company with respect to the indemnification provided by Section 7.2 hereof. 1.11Indemnifying Party.The Company with respect to the indemnification provided by Section 7.1 hereof, and the Amerivon with respect to the indemnification provided by Section 7.2 hereof. 1.12 Company.V2K International, Inc., a Colorado corporation. 1.13 Losses.Any and all losses, liabilities, damages, deficiencies, demands, claims, actions, judgments, causes of action, assessments, costs, and expenses, including but not limited to interest, penalties, court costs, and reasonable attorneys' fees. 1.14 Net Sales.Gross Sales for which payment has actually been received by the Company, less returns, chargebacks, and allowances.Gross Sales shall mean the retail sales amount charged by the Distributor or the Company’s independent dealers, agents or franchisees. 1.15 New Distribution Prospect.A Distribution Prospect not listed on Exhibit A as of the Commencement Date. 1.16 Products.A diversified portfolio of window fashion treatments including both “hard goods” such as shutters and blinds and “soft goods” such as window fabrics, draperies, window coverings. 2.SOLICITING PROSPECTS.During the term of this Agreement, Amerivon shall solicit the Distribution Prospects to sell the Products. 3.AMERIVON'S RESPONSIBILITIES.During the term of this Agreement, Amerivon shall: 3.1Ethical Responsibilities.Adhere, and use commercially reasonable efforts to promote the highest standards of honesty, integrity, fair dealing, and ethical conduct in all dealings with the Distribution Prospects; and 3.2Marketing Methods.Use only those materials that have received the Company’s prior written approval.Amerivon has no authority to make any promise or representation on behalf of the Company and Amerivon shall be responsible to the Company for any promise, representation, or warranty given to a Distribution Prospect by Amerivon that is not contained in either advertising or marketing materials approved in writing by the Company. 2 4.FEES. 4.1Conditions for Receiving Fees.The Company will pay fees to Amerivon, pursuant to Section 4.2 hereof, for each Distribution Prospect that becomes a Distributor and for which the following conditions are met: (i) Amerivon notifies the Company in writing prior to introducing a new Distribution Prospect (the “New Prospect”) to the Company; (ii) the Company does not notify Amerivon within three business days following Amerivon’s notice that either the Company has a pre-existing relationship with the New Prospect or the Company desires for Amerivon to defer the introduction to the New Prospect, and (iii) the Company enters into a definitive agreement to sell Products to the Distribution Prospect, which may be the acceptance by Company of a purchase order for Products. 4.2Fees for Distributors.Subject to the conditions set forth in Section 4.1 hereof, for the referral of Distribution Prospects pursuant to this Agreement resulting in a Distributor, the Company will pay to Amerivon a fee equal to five percent (5%) of the Net Sales directly attributable to the sale of the Products through the Distributor.The Company shall pay fees subject to this Section 4.2 monthly pursuant to a “Distributor Report” which shall be delivered by the 20th day following the end of the calendar month in which the Net Sales are achieved by the Company. 4.3Expense Reimbursement.Amerivon shall be reimbursed for all reasonable out-of-pocket expenses incurred in the fulfillment of its obligations herein.
